Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 1 of 20 PageID #: 57
                                                                                           f~l\EIDJ
                                                                                        NOV 2.1 2019
                              UNITED STATES DISTRICT COURT                             U.S. DIST'RICT COURT
                                                                                     EASTERN Dl~TRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                   ST.lOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                     Plaintiff,                     )~~~~~~~~~~~~~
                                                    )
 v.
                                                    } 4:19CR980 HEA/JMB
 HAITAO XIANG,                                      )
                                                    )
                    Defendant.                      )

                                          INDICTMENT

        The Grand Jury charges:

                                   Introduction and Background

        At all times relevant to this Indictment:

        1.      Monsanto     Company (Monsanto)         was   an agrochemical      and agricultural

 biotechnology corporation headquartered in St. Louis, Missouri.         Monsanto's research and

 development focused on producing seed and other agricultural products in addition to developing

 strategies to improve food production and agricultural science. Bayer AG acquired Monsanto in

 2018, and Monsanto was a subsidiary of Bayer.

        2.      The Climate Corporation (TCC) was an agricultural aiid technology company

 headquartered in Creve Coeur, Missouri. TCC was a digital agriculture company whose business

 focused on examining weather, soil, and field data to assist farmers in determining potential yield-

 limiting factors in their fields. TCC was an independently operated, wholly owned subsidiary of

 Monsanto.

        3.      From 2008 to June 2017, Defendant Haitao Xiang was a citizen of the People's

 Republic of China (PRC) and a legal permanent resident of the United States.



                                                    1
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 2 of 20 PageID #: 58



        4.      Beginning in 2008 and continuing through at least June 2017, Defendant Xiang was

 employed at Monsanto as a Senior Research Applications Engineer. While employed at TCC,

 Defendant Xiang worked as an Advanced Imaging Scientist, responsible for remote sensing work

 to estimate soil properties using satellite imagery.

         5.     While employed at Monsanto and TCC, Defendant Xiang worked on, among other

 things, a component of a digital, on-line farming software platform. The component was referred

 to as a Nutrient Optimizer. His work in this area was related to research supporting the Nutrient

 Optimizer's remote sensing to estimate soil properties using satellite imagery.

         6.     The PRC established a national policy to identify and recruit individuals located

 outside the PRC who had expert skills, abilities, and knowledge that could aid in transforming

 China's economy. These programs, instituted in the early 1990s, were commonly referred to as

 "Talent Programs."     In 2007, the Talent Programs were added to the Constitution of the

 Communist Party of China.

        7.      One Talent Program, referred to as the "Hundred Talent Program" (HTP), started

 in 1994 with the original purpose of recruiting 100 outstanding scholars from both home and

 abroad by the end of the 20th century.

         8.     Persons recruited into the HTP (Talent Recruits) signed contracts covering their

 participation in Talent Programs. These contracts obligated the Talent Recruits to work for a

 specified period of time in the PRC, and often detailed the specific research the Talent Recruit

 would perform or specify the business that was to be developed by the proposed new company.

 This contractual obligation closely resembled, or even replicated, the work the Talent Recruit

 performed for his or her former employer, thus demonstrating the Talent Recruit's willingness to

 leverage knowledge, research, and intellectual property obtained from United States businesses,

 universities, and the U.S. government. The contractual relationship differentiated Talent Programs

                                                   2
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 3 of 20 PageID #: 59



 from standard scientific research grants or conventional international collaboration in that rather

 than conducting basic scientific research, Tale~t Recruits were contractually obligated to perform

 services for the PRC in support of its strategic national development goals and economic

 revitalization.

         9.        The Chinese Academy of Sciences (CAS) was a scientific research institution and

 ministry under the State Council of the PRC, which was the highest executive arm of power and

 administration in the PRC. The CAS, headquartered in Beijing, comprised over one hundred

 research institutes, twelve branch academies, and three universities throughout the PRC. CAS

 offered a variety of highly competitive Talent Plans.

         10.       Founded in 1953, the Nanjing Institute of Soil Science was a component of the

 CAS. The Nanjing Institute of Soil Science focused on scientific agricultural development and

 ecological environmental development in China, and was a training base for senior researchers.

         11.       Recently, the PRC announced two initiatives that included a focus on agricultural

 productivity and modernization. In 2015, the PRC announced the "Made in China 2025," which

 sought to enhance the PRC's innovation, productivity, quality, digitalization, and efficiency in ten

 sectors, including information technology and agricultural machinery. The PRC's Thirteenth Five-

 Year Plan (2016-2020) also listed Agricultural Modernization as a major project. Specifically,

 Chapter 20 of the Plan listed as a goal to: Improve Technology and Equipment and Increase

 Information Technology Application in Agriculture.          With the aim of raising agricultural ,

 productivity, the PRC would endeavor to improve systems for promoting innovation in, and the

 application of, modern agricultural science and technology, accelerating agricultural

 mechanization, strengthening the integration of information technology into agriculture, and

 developing intelligent agriculture. The Plan promoted the development of intelligent agriculture

 through big data by strengthening agricultural information services, accelerating the development

                                                   3
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 4 of 20 PageID #: 60



 of agriculture-related e-commerce, transforming nitrogenous fertilizer, and encouraging internet

 enterprises to establish agricultural service platforms that would bring together production and

 marketing.

                                  Monsanto and TCC Technology

         12.     Over the course of numerous years, Monsanto and TCC researched and developed

 a digital, on-line farming software platform. The platform was used by farmers to collect, store,

 and visualize critical agricultural field data. It monitored and measured the impact of agronomic

 decisions based on crop performance and assisted farmers in customizing fertility and seeding

 plans for agricultural fields to optimize yield and maximize profitability.

         13.     Monsanto and TCC scientifically developed the platform to increase and improve

 agricultural productivity for farmers. A primary application within the platform was a scientific

 formula and methodology that provided farmers guidance concerning the optimal application and

 use of nutrients as fertilizer components. Within that application, Monsanto and TCC developed

 a Nutrient Optimizer that was a proprietary predictive algorithm to assist farmers in the optimal

 application of plant nutrients. The Nutrient Optimizer was an essential component of the digital

 farming software platform. It was also part of the application that worked as a web-based tool that

 allowed farmers to monitor the nutrient status of their fields in real-time by combining the latest

 W'eather data, soil information, and management information within a scientific model. In addition,

 it allowed farmers to test the effectiveness of various nutrient management scenarios by predicting

 the likely end-of-season nutrient status, as well as the uncertainty of the nutrient status due to

 weather, to allow more precise subsequent fertilization to optimize inputs for the next crop. The

 scientific foundation of the Nutrient Optimizer was a point-based biogeochemical process model

 that simulated biological, chemical, hydrological, and thermal processes occurring within an

 agricultural field.

                                                  4
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 5 of 20 PageID #: 61



          14.   Monsanto and TCC distributed, sold, and used the digital, on-line farming software

 platform containing the Nutrient Optimizer throughout the United States and in interstate and

 foreign commerce.

          15.   Monsanto and TCC considered the Nutrient Optimizer to be confidential,

 proprietary information and a highly valuable trade secret as defined in 18 U.S.C. § 1839(3).

 Monsanto and TCC's Nutrient Optimizer was a point-based biogeochemical process, comprised

 of the following categories or software modules of proprietary technology:

                a.      A crop growth module, which simulated plant growth and nutrient uptake

 that was business, scientific, technical, economic, or engineering information. It included patterns,

 plans, compilations, program devices, formulas, designs, methods, techniques, processes,

 procedures, programs, or codes;

                b.      A surface hydrology module, which described moisture dynamics between

 precipitation and infiltration that was business, scientific, technical, economic, or engineering

 information.   It included patterns, plans, compilations, program devices, formulas, designs,

 methods, techniques, processes, procedures, programs, or codes;

                c.      A soil moisture module, which simulated water availability and distribution

 in the soil that was business, scientific, technical, economic, or engineering information. It

 included patterns, plans, compilations, program devices, formulas, designs, methods, techniques,

 processes, procedures, programs, or codes;

                d.      A surface and soil temperature module, which simulated the temperature at

 the top of the soil surface as well as subsurface soil temperatures that was business, scientific,

 technical, economic, or engineering information.        It included patterns, plans, compilations,

 program devices, formulas, designs, methods, techniques, processes, procedures, programs, or

 codes;

                                                   5
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 6 of 20 PageID #: 62



                    e.     A soil chemistry module; which simulated the nutrient movement and

 associated processes within an agricultural soil that was business, scientific, technical, economic,

 or engineering information. It included patterns, plans, compilations, program devices, formulas,

 designs, methods, techniques, processes, procedures, programs, or codes; and

                    f.     A tillage, harvest, and crop residue module, which described how farmer

 practices might impact the soil system and other modules that was business, scientific, technical,

 economic, or engineering information. It included patterns, plans, compilations, program devices,

 formulas, designs, methods, techniques, processes, procedures, programs, or codes.

         16.        Working together, these six modules formed the Nutrient Optimizer, and the overall

 point-based biogeochemical process that ultimately powered the digital platform.

         17.        Monsanto and TCC took the following measures to protect the Nutrient Optimizer

 from unauthorized use:

               a.          Monsanto and TCC maintained perimeter security to restrict physical access

 to the property,, particular buildings, and facilities.

               b.           Monsanto required employees to execute non-disclosure agreements as a

 condition of their employment.

               c.          Monsanto required employees to complete arinual training on the protection

 and confidentiality of sensitive prop!ietary, trade secret, copyright, and patent materials and on

 business standards of conduct including how to properly handle Monsanto and TCC's proprietary

 information and trade secret.

               d.          Monsanto required employees to wear visible access badges to enter

 Monsanto facilities.




                                                      6
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 7 of 20 PageID #: 63



                e.         Monsanto maintained video security cameras both inside and outside

 Monsanto facilities and security guards and specialists monitored the cameras twenty-four hours

 a day.

                f.         Access to Monsanto's computer system required an assigned log-in and

 password. Monsanto computers also displayed a Security Banner advising employees that the

 computer system was available to them for work-related reasons and was subject to monitoring.

                g.         Monsanto used a dual (two-factor) authentication Virtual Private Network

 (VPN) and hard drive encryption.

                h.         Monsanto and TCC limited access to proprietary information and trade

 secrets only to authorized persons who needed access to them in order to perform their employment

 duties. Persons who were permitted access used internal Monsanto and TCC systems with multiple

 factor login identification credentials.

                I.         Monsanto and TCC utilized and directed employees to use a data
                                                                           )



 classification policy to classify, label, and store all data. Monsanto and TCC's policies on the use

 and handling of their confidential and proprietary information were communicated to employees

 during training, in employee handbooks, through verbal warnings at company meetings, and on

 signs or banners posted in the workplace. Documented research was clearly labeled with caveats

 to indicate whether it was proprietary, trade secret, or copyright.

                J.         Monsanto and TCC required separating employees to certify they had

 returned all property, owned by Monsanto and TCC.

          18.        The information contained in the Nutrient Optimizer derived independent

 economic value from not being generally known to, and not being readily ascertainable through

 proper. means by, another person. An individual who stole and possessed the Nutrient Optimizer

 would obtain economic benefit from the disclosure and use of the information.

                                                   7
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 8 of 20 PageID #: 64



        19. ·   While employed at Monsanto and TCC, Defendant Xiang took training and

 certification courses, both in-person and online, regarding: the protection and confidentiality of

 sensitive, proprietary, and trade secret material including the protection of property and technical

 data; the transmission or disclosure of such property to other persons; restrictions on the use and
                                                                    J



 dissemination of such materials outsi& Monsanto and TCC; control markings on Monsanto and

 TCC's property; information security and the safe handling of property and data; and the

 acceptable uses of property and data. The training and certifications included:

        a.      ISO: Information Security 101-Part1December2014;

        b.      ISO: Information Security 101-Part 2 The Safe Handling of Data December 2014;

        c.      Information Security: Monsanto's Acceptable Use Policy December 2015;

        d.      Climate-Information Security 101: Part 3, Data Security October 2016;
                                                                                             ./


        e.      Information Security: Safe Data January 2017; and

        f.      Protecting Monsanto's Intellectual Property - Germplasm Pedigrees January 201 7.

        20.     When Defendant Xiang began his employment with Monsanto and TCC, he

 executed an employment agreement. In the agreement he acknowledged, among other things, that:

        a.      he would devote his work to the service of Monsanto and TCC and comply

 with company policies and procedures, including those relating to security and employee

 conduct;

        b.      he would not engage in any business or technical activity, competitive with

 or in conflict with the business interests of Monsanto or TCC;

        c.      during the course of his employment he would acquire and have access to

 non-public confidential business information, including engineering designs, drawings,

 formulae, calculations, data, or similar technical or project-related information which is to

 be kept confidential;

                                                  8
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 9 of 20 PageID #: 65



         d.      such confidential information and property was proprietary, highly

 sensitive, and valuable, and he was entrusted to protect such property and information;

         e.      he would use his best efforts and diligence both during and after his

 Monsanto employment to protect the confidential, trade secret, and/or proprietary character

 of all confidential information;

         f.      he would not, directly or indirectly, use (for himself or another), or disclose

 any confidential information for as long as it remained proprietary or protectable as

 confidential or trade secret information; and

         g.      at the termination of his employment, he would deliver and give back to

 Monsanto and TCC, without retaining any copies, all documents and files (whether paper,

 digital, electronic or otherwise) supplied to him, or that were obtained or created pursuant

 to his duties, as well as reference books, text books, computer software, research lab books

 equipment, supplies, and any other materials supplied to him by Monsanto and TCC.

                                          COUNT ONE
                           (Conspiracy to Commit Economic Espionage)
                                   18 U.S.C. Section 1831(a)(5)

         21.     The allegations set forth in paragraphs 1 through 20 of this Indictment are hereby

 re-alleged and incorporated herein as if set forth in full.

         22.     Beginning on a date unknown to the Grand Jury and continuing until on or about

 June 10, 2017, in the Eastern District of Missouri and elsewhere,

                                          HAITAOXIANG

 the defendant herein, together with others known and unknown to the Grand Jury, did knowingly

 combine, conspire, confederate, and agree intending and knowing the offense would benefit a

 foreign government, namely the People's Republic of China; and a foreign instrumentality, that

 being CAS Nanjing Institute of Soil Sciences to:

                                                    9
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 10 of 20 PageID #: 66



         a.      steal and without authorization appropriate, talce, carry away, and conceal, and by

  fraud, artifice, and deception obtain a trade secret belonging to TCC and Monsanto, that being the

  Nutrient Optimizer;

         b.      without authorization copy, duplicate, sketch, draw, photograph, download, upload,

  alter, destroy, photocopy, replicate, transmit, deliver, send, mail, communicate, and convey a trade

  secret belonging to TCC and Monsanto, that being the Nutrient Optimizer;

         c.      receive, buy, and possess a trade secret, knowing the same to have been stolen and

  appropriated, obtained, and convened without authorization a trade secret belonging to Monsanto

  and TCC, that being the Nutrient Optimizer;

                                Manner and Means of the Conspiracy

         23.     Defendant Xiang would and did carry out the conspiracy and effect its unlawful

  objects, that is the theft and possession of trade secret information owned by Monsanto and TCC,.

  for the benefit of a foreign government and foreign instrumentality through the following manner

  and means, among others:

         24.     From at least June 2015 through June 2017, while working for TCC, Defendant

  Xiang communicated with persons known and unknown who worked for the PRC government

  concerning future employment opportunities at the CAS Nanjing Institute of Soil Science for

  Defendant Xiang.

         25.     Defendant Xiang applied for and, was ultimately recruited into, the HTP.

         26.     During his employment with TCC and Monsanto, Defendant Xiang travelled both

  within the United States and to the PRC to meet with individuals known and unknown to the Grand

  Jury for purposes of discussing future employment with the PRC government at the CAS.

         27.     During his employment with Monsanto and TCC, Defendant Xiang spoke with

  individuals located in the PRC and discussed the knowledge, skills, and abilities he could bring to

                                                   10
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 11 of 20 PageID #: 67



  the CAS Nanjing Institute of Soil Science if offered the oppQrtunity to work for the CAS Nanjing

  Institute of Soil Science.

           28.   In furtherance of the conspiracy and to achieve the objects and purposes thereof,

  the Defendant Xiang committed and caused to be committed the following acts, among others, in

  the Eastern District of Missouri and elsewhere:

           a.    Between in or about June 2015 through November 2015, Defendant Xiang sent a

  series of communications to individuals known to the Grand Jury who were located in the PRC.

  During the course qf the communications, Defendant Xiang asked to be recruited into the CAS

  Nanjing Institute of Soil Science in the PRC. Defendant Xi~g inquired about the Hundred Talents

  Program and the application process for employment in the PRC.

           b.    Between March 26, 2014 and June 9, 2017, Defendant Xiang copied, duplicated,

  transmitted, and downloaded the Nutrient Optimizer from Monsanto systems.

           c.    In February 2016, Defendant Xiang had a series of communications with

  individuals known to the Grand Jury who were located in the PRC and who were recruiters for the

  PRC Talent Plans. During the communications, Defendant Xiang submitted his application for

  the HTP. In accompanying documents and communications, Defendant Xiang described the skills

  and work he would be able to offer the CAS Nanjing Institute of Soil Science. His descriptions

  included details and abilities that are consistent with, and could only be accomplished through the

  use of, the digital farming software platform and the Nutrient Optimizer.

           d.     On March 14, 2016, Xiang conducted the following Google searches on a

  Monsanto computer: "company information to the third party;" "as evidence to accuse me;" "can

  use it to against me in future;" "I don't want it to be an evidence;" and "to be a piece of evidence

  that."



                                                    11
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 12 of 20 PageID #: 68



         e.      In April 2016, Defendant Xiang travelled from the United States to the PRC to meet

  recruiters from the HTP and to interview for a position with the CAS Nanjing Institute of Soil

  Science.

         f.      In August 2016, Defendant Xiang was selected as a CAS Nanjing Institute of Soil

  Science HTP recruit.

         g.      From November 2016 through May 2017, Defendant Xiang and persons known to

  the Grand Jury who were located in the PRC communicated about Defendant Xiang's future

  employment with the CAS Nanjing Institute of Soil Science, the details of his future job,

  compensation, benefits, and the type of research Defendant Xiang would conduct.

         h.      On May 24, 2017, Defendant Xiang notified TCC and Monsanto that he intended

  to resign from his employment with his final day of employment being June 9, 2017.

         I.      On or about June 9, 2017, Defendant Xiang resigned from Monsanto and TCC and

  participated in an exit interview. During the interview Defendant Xiang stated and represented to

  Monsanto and TCC, among other things, that:

                 I.      he shredded all physical documents from Monsanto and TCC and retaihed

  no electronic storage devices, such as USBs or hard drives, containing Monsanto or TCC property

  and information;

                 11.     he never sent any Monsanto or TCC confidential information to his private

  email addresses;

                 111.    he had no Monsanto or TCC confidential business information stored on

  any private online drive, computer, or other electronic device; and

                 1v.     he returned all non-public Monsanto and TCC property and information, in

  any form, including any information and property regarding projects on which he worked while

  employed at Monsanto and TCC.

                                                  12
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 13 of 20 PageID #: 69



         J.      On or about June 9, 2017, Defendant Xiang signed and acknowledged his Monsanto

  and TCC "Employment Agreement and Proprietary Information and Inventions Agreement

  Reminder" and TCC's "Termination Certification."            In those documents, Defendant Xiang

  certified among other things, that:
                                                                                                            /
                 I.      He did not possess or fail to return any devices, records, data, notes, reports,

  proposals, lists, correspondence, specifications, drawings, blueprints, sketches, materials,

,- equipment, any other documents or property, or reproductions of any and all aforementioned items

  belonging to Monsanto and TCC, its subsidiaries, affiliates, successors, or assigns; and

                 IL      In compliance with his At-Will Employment, Confidential Information,

  Invention Assignment, and Arbitration Agreement, he would preserve as confidential all Monsanto

  and TCC Confidential · Information and Associated Third Party Confidential Information,

  including trade secrets, confidential knowledge, data, or other proprietary information relating to

  products, processes, know-how, designs, formulas, developmental or experimental work,

  computer programs, databases,_other original works of authorship, customer lists, business plans,

  financial information, or other subject matter pertaining to any business of Monsanto and TCC or

  any of its employees, clients, consultants, or licensees.

         k.      Finally, during the interview, Defendant Xiang was confronted with the Google

  searches he conducted on March 14, 2016, which are listed above in paragraph 28(d).

         1.      After completing his interview with Monsanto, between June 9 and 10, 2017,

  Defendant Xiang copied and downloaded the Nutrient Optimizer to a Micro SD Card, and drove

  from St. Louis Missouri, to Chicago O'Hare airport. Defendant Xiang purchased a same-day, one-

  way ticket to China. Prior to boarding the plane, Defendant Xiang possessed electronic devices

  that contained copies of Monsanto and TCC's confidential property and trade secrets, specifically,

  copies of the Nutrient Optimizer.

                                                    13
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 14 of 20 PageID #: 70



         All in violation of Title 18, United States Code, Section 183l(a)(5).

                                            COUNT TWO
                                        (Econo~ic Espionage)
                                     18 U.S.C. §§ 1831(a)(l) and 2

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and incorporated herein as if set forth in full.

         2.      Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern DistriCt of Missouri and elsewhere,

                                           HAITAO XIANG

  the defendant herein, intending and knowing that the offense would benefit a foreign government,

  namely the PRC, and a foreign Instrumentality, namely the CAS Nanjing Institute of Soil Science,

  did knowingly steal and without authorization appropriate, take, carry away, and conceal, and by

  fraud, artifice, and deception obtain a trade secret belonging to TCC and Monsanto, that being the

  Nutrient Optimizer.

         All in violation of Title 18, United States Code, Sections 183l(a)(l) and 2.

                                           COUNT THREE
                                        (Economic Espionage)
                                     18 U.S.C. §§ 183i(a)(3) and 2

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and incorporated herein as if set forth in full.

         2.      Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern District of.Missouri and elsewhere,

                                           HAITAO XIANG

  the defendant herein, intending and knowing that the offense would benefit a foreign government,

  namely the PRC, and a foreign instrumentality, namely the CAS Nanjing Institute of Soil Science,


                                                    14
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 15 of 20 PageID #: 71



  did knowingly receive, buy, and possess a trade secret belonging to TCC and Monsanto, knowing

  the same to have been stolen and appropriated, obtained, and converted without authorization, that

  being the Nutrient Optimizer.

         All in violation of Title 18, United States Code, Sections 183 l(a)(3) and 2.

                                           COUNT FOUR
                                  (Attempted Economic Espionage)
                                    18 U.S.C. §§ 1831 (i}(4) and 2

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and incorporated herein as if set forth in full.

         2.      Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern District of Missouri and elsewhere,

                                           HAITAO XIANG

  the defendant herein, intending and knowing that the offense would benefit a foreign government, ·

  namely the PRC, and a foreign instrumentality, namely the CAS Nanjing Institute of Soil Science,

  did knowingly attempt to without authorization copy, duplicate, sketch, draw, photograph,

  download, upload, alter, destroy, photocopy, replicate, transmit, deliver, send, mail, communicate,

  and convey a trade secret belonging to TCC and Monsanto, that being the Nutrient Optimizer.

         All in violation of Title 18, United States Code, Sections 1831(a)(4) & (a)(2); and 2

                                          COUNT FIVE
                          (Conspiracy to Commit Theft of Trade Secrets)
                                      18 U.S.C. § 1832(a)(5)

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and incorporated herein as if set forth in full.

         2.      Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern District of Missouri and elsewhere,


                                                    15
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 16 of 20 PageID #: 72



                                           HAITAO XIANG

  the defendant herein, and others known and unknown to the Grand Jury, did knowingly combine,

  conspire, confederate, and agree, with intent to convert a trade secret that is related to a product or

  service used in or intended for use in interstate or foreign commerce, to the economic benefit of

  anyone other than the owner of the trade secret, and intending and knowing that the offense wo~ld

  injure any owner of that trade secret, to:

         a.      steal, and without authorization appropriate, take, carry away, and conceal, and by

  fraud, artifice, and deception obtain a trade secret, that being the Nutrient Optimizer, belonging to

  Monsanto and TCC;

         b.      without authorization copy, duplicate, sketch, draw, photograph, download, upload,

  alter, destroy, photocopy, replicate, transmit, deliver, send, mail, communicate, and convey a trade

  secret, that being the Nutrient Optimizer, belonging to Monsanto and TCC; and

         c.      receive, buy, and possess a trade secret, that being the Nutrient Optimizer,

  belonging to Monsanto and TCC, knowing the same to have been stolen, appropriated, obtained,

  and converted without authorization.

         All in violation of Title 18, United States Code, Section 1832(a)(5).

                                             COUNT SIX
                                        (Theft of Trade Secrets)
                                     18 U.S.C. §§ 1832(a)(l) and 2

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and are incorporated herein as if set forth in full.

         2.      Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern District of Missouri and elsewhere,

                                           HAITAOXIANG



                                                    16
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 17 of 20 PageID #: 73



  the defendant herein, with the intent to convert a trade secret that is related to a product or service

  used in and intended for use in interstate or foreign commerce, to the economic benefit of anyone'

  other than the owner thereof, and intending and knowing that the offense would injure any owner

  of that trade secret, did knowingly steal and without authorization appropriate, take, carry away, ·

  and conceal, and by fraud, artifice, and deception obtain a trade secret, that being the Nutrient

  Optimizer, belonging to Monsanto and TCC.

         All in violation of Title 18, United States Code, Section 1832(a)(l) and 2.,

                                           COUNT SEVEN
                                        (Theft of Trade Secrets)
                                     18 U.S.C. §§ 1832(a)(3) and 2

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and are incorporated herein as if set forth in full.

          2.     Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern District of Missouri and elsewhere,

                                           HAITAO XIANG

  the defendant herein, with the intent to convert a trade secret that is related to a product or service

  used in and intended for use in interstate or foreign commerce, to the economic benefit of anyone

  other than the owner thereof, and intending and knowing that the offense would injure any owner

  of that trade secret, did knowingly receive, buy, and possess a trade secret, that being the Nutrient

  Optimizer, belonging to Monsanto and TCC, knowing the same to have been stolen, appropriated,

  obtained, and converted without authorization.

         All in violation of Title 18, United States Code, Section 1832(a)(3) and 2.




                                                    17
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 18 of 20 PageID #: 74



                                          COUNT EIGHT
                                 (Attempted Theft of Trade Secrets)
                                18 U.S.C. §§ 1832(a)(4) & (a)(2) and 2

          1.     The allegations set forth in paragraphs 1 through 20 and 23 through 28 of this

  Indictment are re-alleged and are incorporated herein as if set forth in full.

         2.      Beginning on a date unknown to the Grand Jury and continuing until on or about

  June 10, 2017, in the Eastern District of Missouri and elsewhere,

                                           HAITAO XIANG

  the defendant herein, with the intent to convert a trade secret that is related to a product or service

  used in and intended for use in interstate or foreign commerce, to the economic benefit of anyone

  other than the owner thereof, and intending and knowing that the offense would injure any owner

  of that trade secret, did knowingly attempt without authorization to copy, duplicate, sketch, draw,

  photograph, download, upload, alter, destroy, photocopy, replicate, transmit, deliver, send, mail,

  communicate, and convey a trade secret, that being the Nutrient Optimizer, belonging to Monsanto

  and TCC.

         All in violation of Title 18, United States Code, Section 1832(a)(4) & (a)(2) and 2.

                                   FORFEITURE ALLEGATION

         The Grand Jury further finds by probable cause that:

          1.     Pursuant to Title 18, United States Code, Section 2323(b), upon conviction of an

  offense in violation of Title 18, United States Code, Sections 1831and1832 as set forth in Counts

  I through VIII, the defendant shall forfeit to the United States of America any property used, or

  intended to be used, in any manner or part to commit or facilitate commission of the offenses, and

  any property constituting or derived from any proceeds obtained directly or indirectly as a result

  of the commission of the offenses.



                                                    18
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 19 of 20 PageID #: 75



         2.      Subject fo forfeiture is a sum of money equal to the total value of any property

  constituting or derived from any proceeds obtained directly or indirectly as a result of the

  commission of the offenses.

         3.      Specific property subject to forfeiture includes, but is not limited to, the following:

                 a.      a Lenovo ldeapad 1105-11 IBR laptop computer serial number YD0215RM;

                 b.      an AT&T Sim Card;

                 c.      a H20 wireless 4G LTE Smart Sim ACT FAST Code 153680486;

                 d.      a Bionex Solution Inc. Thumb Drive;

                 e.      a Samsung Galaxy S5; and

                 f.      a Toshiba 32 Gigabyte Micro SD Card.

         4.      If any of the property described above, as a result of any act or omission

  of the defendant(s):

                 a.      cannot be located upon the exercise of due diligence;

                 b.      has been transferred or sold to, or deposited with, a third party;

                 c.      has been placyd beyond the jurisdiction of the court;

                 d.      has been substantially diminished in value; or

                 e.      has been commingled with other property which cannot be divided without

                         difficulty




                                                   19
Case: 4:19-cr-00980-HEA-JMB Doc. #: 17 Filed: 11/21/19 Page: 20 of 20 PageID #: 76




 the United States of America will be entitled to the forfeiture of substitute property pursuant to

 Title 21, United States Code, Section 853(p).

                                                 A TRUE BILL.


                                                 FOREPERSON


  Tiffany G. Becker
 (Attorney for the United States,
  Acting Under Authority Conferred by 28 U.S.C. § 515



 Matthew T. Drake, #46499MO
 Assistant United States Attorney




                                                  20
